FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMay 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc - Result of AGM GlaxoSmithKline plc (GSK) announces that at its Annual General Meeting (AGM) today, all resolutions were passed by shareholders. GlaxoSmithKline AGM Poll Results The following table shows the votes cast for each resolution: Resolution Total votes for* % Total votes against % Total votes cast Votes withheld** 1 Adoption of Directors' Report and Financial Statements 2 Approval of the Remuneration Report 3 Election of Lynn Elsenhans 4 Election of Jing Ulrich 5 Election of Hans Wijers 6 Re-election of Sir Christopher Gent 7 Re-election of Sir Andrew Witty 8 Re-election of Professor Sir Roy Anderson 9 Re-election of Dr Stephanie Burns 10 Re-election of Stacey Cartwright 11 Re-election of Simon Dingemans 12 Re-election of Judy Lewent 13 Re-election of Sir Deryck Maughan 14 Re-election of Dr Daniel Podolsky 15 Re-election of Dr Moncef Slaoui 16 Re-election of Tom de Swaan 17 Re-election of Sir Robert Wilson 18 Re-appointment of auditors 19 Remuneration of auditors 20 Authority for the company to make donations to political organisations and incur political expenditure 21 Authority to allot shares 22 Disapplication of pre-emption rights*** 23 Authority for the company to purchase its own shares*** 24 Exemption from statement of senior statutory auditor's name 25 Authorise reduced notice of a general meeting other than an AGM*** Notes: * Includes discretionary votes. ** A vote withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" or "Against" a resolution. *** Indicates Special Resolutions requiring a 75% majority. Sir Crispin Davis did not stand for re-election as a Director, and has stepped down from the Board with effect from the conclusion of the AGM. The following table provides further relevant information: GlaxoSmithKline's Thirteenth AGM GlaxoSmithKline's Twelfth AGM Issued share capital (excluding Treasury Shares) Total votes cast and votes withheld lodged as a % of GSK's issued share capital (excluding Treasury Shares) 76.50% 76.91% Total shareholder population Total number of proxies lodged % of shareholders who lodged proxies 6.19% 6.59% Number of shareholders, corporate representatives and proxies who attended the AGM V A Whyte Company Secretary 1 May 2013 These results will shortly be available on the company's website at www.gsk.com. GlaxoSmithKline Enquiries: UK Media enquiries: David Mawdsley +44 (0) 20 8047 5502 (London) David Daley +44 (0) 20 8047 5502 (London) Catherine Hartley +44 (0) 20 8047 5502 (London) US Media enquiries: Stephen Rea +1 (Philadelphia) Kevin Colgan +1 (North Carolina) Melinda Stubbee +1 (North Carolina) Mary Anne Rhyne +1 (North Carolina) Sarah Alspach +1 (Washington, DC) Jennifer Armstrong +1 (Philadelphia) Analyst/Investor enquiries: Ziba Shamsi +44 (0) 20 8047 3289 (London) Lucy Budd + 44 (0) 20 8047 2248 (London) Tom Curry + 1 (Philadelphia) Gary Davies + 44 (0) 20 8047 5503 (London) James Dodwell + 44 (0) 20 8047 2406 (London) ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May01, 2013 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
